489 S.W.2d 622 (1973)
Johnnie LEGGIO, Jr., Appellant,
v.
The STATE of Texas, Appellee.
No. 45569.
Court of Criminal Appeals of Texas.
January 17, 1973.
Vincent J. Musachia, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough and James Easer, Asst. Dist. Attys., Houston, and Jim D. Vollers, State's Atty., Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
DICE, Commissioner.
Speeding is the offense; the punishment, a fine of $100.
The conviction resulted from a trial de novo in County Criminal Court at Law No. 2 of Harris County, after an appeal from a conviction in the Corporation Court of the City of Houston.
This Court's jurisdiction in appeals originating in the Corporation Court is limited to convictions where the fine assessed exceeds $100. Art. 4.03, Vernon's Ann.C.C.P.; Taylor v. State, Tex.Cr.App., 396 S.W.2d 893; Bass v. State, Tex.Cr.App., 399 S.W.2d 558; and Barksdale v. State, Tex. Cr.App., 441 S.W.2d 534.
The appeal is dismissed.
Opinion approved by the Court.